EXHIBIT 10.1

 

HORNBECK OFFSHORE SERVICES, INC.

AMENDED and RESTATED INCENTIVE COMPENSATION PLAN

 

SECTION 1. PURPOSE OF THIS PLAN

 

The purposes of the Hornbeck Offshore Services, Inc. Incentive Compensation Plan
are to (i) promote the interests of Hornbeck Offshore Services, Inc., a Delaware
corporation (the “Company”) and its shareholders by enabling the Company and
each of its Subsidiaries (as hereinafter defined) to (A) attract, motivate and
retain their respective employees and non-employee Directors (as hereinafter
defined) by offering such employees and non-employee Directors performance-based
stock incentives and other equity interests in the Company and other incentive
awards and (B) compensate Consultants (as hereinafter defined) by offering such
Consultants performance-based stock incentives and other equity interests in the
Company and other incentive awards that recognize the creation of value for the
shareholders of the Company and (ii) promote the Company’s long-term growth and
success. To achieve these purposes, eligible Persons may receive Stock Options,
Stock Appreciation Rights, Restricted Stock, Performance Awards, Dividend
Equivalent Rights and any other Awards (as such terms are hereinafter defined),
or any combination thereof.

 

SECTION 2. DEFINITIONS

 

As used in this Plan, the following terms shall have the meanings set forth
below unless the context otherwise requires:

 

2.1. “Award” shall mean the grant of a Stock Option, a Stock Appreciation Right,
Restricted Stock, a Performance Award, a Dividend Equivalent Right or any other
grant of incentive compensation pursuant to this Plan.

 

2.2. “Award Period” shall have the meaning set forth in Subsection 17.2 of this
Plan.

 

2.3. “Book Value” shall mean the excess of the value of the assets of an entity
over the liabilities of such entity (determined in accordance with United States
generally accepted accounting principles, consistently applied).

 

2.4. “Board” shall mean the Board of Directors of the Company, as the same may
be constituted from time to time.

 

2.5. “Cause” shall mean termination of a Participant’s employment with the
Company or a Subsidiary upon the occurrence of one or more of the following
events:

 

(a) The Participant’s failure to substantially perform such Participant’s duties
with the Company or any Subsidiary as determined by the Committee or the Board



--------------------------------------------------------------------------------

following receipt by the Participant of written notice of such failure and the
Participant’s failure to remedy such failure within thirty (30) days after
receipt of such notice (other than a failure resulting from the Participant’s
incapacity during physical or mental illness or disability);

 

(b) The Participant’s willful failure or refusal to perform specific directives
of the Board, which directives are consistent with the scope and nature of the
Participant’s duties and responsibilities, and which are not remedied by the
Participant within thirty (30) days after being notified in writing of such
Participant’s failure by the Board;

 

(c) The Participant’s conviction of a felony; or

 

(d) A breach of the Participant’s fiduciary duty to the Company or any
Subsidiary or willful violation in the course of performing the Participant’s
duties for the Company or any Subsidiary of any law, rule or regulation (other
than traffic violations or other minor offenses). No act or failure to act on
the Participant’s part shall be considered willful unless done or omitted to be
done in bad faith and without reasonable belief that the action or omission was
in the best interest of the Company.

 

2.6. “Change in Control” shall mean, after the Effective Date, (i) the
occurrence of an event of a nature that would be required to be reported by the
Company in response to Item 1 of a Current Report on Form 8-K (or any successor
to such form) promulgated pursuant to the Exchange Act; provided, without
limitation, such a Change in Control shall be deemed to have occurred if (a) any
Person or Group (other than (A) the Company, (B) a wholly-owned Subsidiary, (C)
any employee benefit plan (including, without limitation, an employee stock
ownership plan) adopted by the Company or any wholly-owned Subsidiary or (D) any
trustee or other fiduciary holding securities under any employee benefit plan
adopted by the Company or any Subsidiary), becomes the “beneficial owner” (as
defined in Rule 13d-3 (or any successor to such rule) promulgated under the
Exchange Act), directly or indirectly, of securities of the Company or any
Material Subsidiary representing fifty percent (50%) or more of the combined
voting power of the Company’s or such Material Subsidiary’s then outstanding
securities or (b) during any period of twenty-four (24) months, individuals who
at the beginning of such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election by the Board or the
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of such twenty-four (24) month period or whose
election or nomination for election was previously so approved; (ii) a Corporate
Transaction is consummated, other than a Corporate Transaction that would result
in substantially all of the holders of voting securities of the Company
outstanding immediately prior thereto owning (directly or indirectly and in
substantially the same proportions relative to each other) not less than fifty
percent (50%) of the combined voting power of the voting securities of the
issuing/surviving/resulting entity outstanding immediately after such Corporate
Transaction or (iii) an agreement for the sale or other disposition of all or
substantially all of the Company’s assets (evaluated on a consolidated basis,
without regard to whether the

 

- 2 -



--------------------------------------------------------------------------------

sale or disposition is effected via a sale or disposition of assets of the
Company, the sale or disposition of the securities of one or more Subsidiaries
or the sale or disposition of the assets of one or more Subsidiaries) is
consummated.

 

2.7. “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time (or any successor to such legislation).

 

2.8. “Committee” shall mean the Compensation Committee of the Board as such
Compensation Committee may be constituted from time to time; provided, however,
membership on the Committee shall be limited to “Non-Employee Directors” (as
that term is defined in Rule 16b-3 (or any successor to such rule) promulgated
under the Exchange Act) who are also “outside directors,” as required pursuant
to Section 162(m) of the Code and such Treasury regulations as may be
promulgated thereunder; and provided further, the Committee will consist of not
less than two (2) such Directors. All members of the Committee will serve at the
pleasure of the Board. Notwithstanding the foregoing, if the composition of the
Committee does not comply with the foregoing provisions of this Subsection, the
entire Board shall constitute the Committee until such time as a proper
Committee is appointed in accordance with the foregoing provisions of this
Subsection.

 

2.9. “Common Stock” shall mean the Common Stock, par value $.01 per share, of
the Company.

 

2.10. “Company” shall have the meaning set forth in Section 1 of this Plan.

 

2.11. “Consultant” shall mean any Person who or which is engaged by the Company
or any Subsidiary to render consulting services including, without limitation,
any nonvoting advisory director who may be appointed by the Board.

 

2.12. “Corporate Transaction” shall mean any recapitalization (other than a
transaction contemplated by Subsection 13(a)), merger, consolidation or
conversion involving the Company or any exchange of securities involving the
Common Stock (other than a transaction contemplated by Subsection 13(a)).

 

2.13. “Designated Beneficiary” shall mean the beneficiary designated by a
Participant, in a manner authorized by the Committee or the Board, to exercise
the rights of such Participant in the event of such Participant’s death. In the
absence of an effective designation by a Participant, the Designated Beneficiary
shall be such Participant’s estate.

 

2.14. “Director” shall mean any member of the Board.

 

2.15. “Disability” shall mean permanent and total inability to engage in any
substantial gainful activity, even with reasonable accommodation, by reason of
any medically determinable physical or mental impairment which has lasted or can

 

- 3 -



--------------------------------------------------------------------------------

reasonably be expected to last without material interruption for a period of not
less than twelve (12) months, as determined in the sole discretion of the
Committee or the Board.

 

2.16. “Dividend Equivalent Right” shall mean the right of the holder thereof to
receive payments based on the cash or stock dividends or other distributions
that would have been paid on the number of Shares specified in an Award granting
Dividend Equivalent Rights if the number of Shares subject to such Award were
held by such holder on the record date for determining shareholders to whom
dividends are payable.

 

2.17. “Effective Date” shall mean November             , 1997.

 

2.18. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time (or any successor to such legislation).

 

2.19. “Fair Market Value” shall mean with respect to the Shares, as of any date,
(i) if the Common Stock is listed or admitted to trade on a national securities
exchange, the closing price of the Common Stock on the composite tape, as
published in The Wall Street Journal, of the principal national securities
exchange on which the Common Stock is so listed or admitted to trade, on such
date or, if there is no trading in Shares on such date, then the closing price
of the Common Stock as quoted on such composite tape on the next preceding date
on which there was trading in such Shares; (ii) if the Common Stock is not
listed or admitted to trade on a national securities exchange, then the closing
price of the Common Stock as quoted on the National Market System of the NASD;
(iii) if the Common Stock is not listed or admitted to trade on a national
securities exchange or the National Market System of the NASD, the mean between
the bid and asked price for the Common Stock on such date, as furnished by the
NASD through NASDAQ or a similar organization if NASDAQ is no longer reporting
such information; or (iv) if the Common Stock is not listed or admitted to trade
on a national securities exchange or the National Market System of the NASD and
if bid and asked prices for the Common Stock are not so furnished by the NASD or
a similar organization, the value established by the Board. Fair market value
shall be determined without regard to any restriction other than a restriction
which, by its terms, will never lapse.

 

2.20. “Group” shall have the meaning ascribed to such term in Section 13(d) of
the Exchange Act.

 

2.21. “Incentive Stock Option” shall mean any option to purchase Shares awarded
pursuant to this Plan which qualifies as an “Incentive Stock Option” pursuant to
Section 422 of the Code.

 

2.22. “Limited Stock Appreciation Rights” shall have the meaning set forth in
Subsection 7.4 of this Plan.

 

2.23. “Material Subsidiary” shall mean any Subsidiary of which the Book Value or
fair market value (whichever is greater) constitutes fifty percent (50%) or more
of the

 

- 4 -



--------------------------------------------------------------------------------

Book Value of the Company. The fair market value of a Subsidiary will be
determined in good faith by the Board.

 

2.24. “Named Executive Officer” shall have the meaning set forth in Subsection
17.1 of this Plan.

 

2.25. “NASD” shall mean the National Association of Securities Dealers, Inc.

 

2.26. “Non-Qualified Stock Option” shall mean any option to purchase Shares
awarded pursuant to this Plan that does not qualify as an Incentive Stock Option
(including, without limitation, any option to purchase Shares originally
designated as or intended to qualify as an Incentive Stock Option but which does
not (for whatever reason) qualify as an Incentive Stock Option).

 

2.27. “Non-Share Method” shall have the meaning set forth in Subsection 6.6(c)
of this Plan.

 

2.28. “Non-Tandem Stock Appreciation Right” shall mean any Stock Appreciation
Right granted alone and not in connection with an Award which is a Stock Option.

 

2.29. “Optionee” shall mean any Participant who has been granted and holds a
Stock Option awarded pursuant to this Plan.

 

2.30. “Participant” shall mean any Person who has been granted and holds an
Award granted pursuant to this Plan.

 

2.31. “Performance Award” shall mean any Award granted pursuant to this Plan of
Shares, rights based upon, payable in or otherwise related to Shares (including
Restricted Stock) or cash, as the Committee or Board may determine, at the end
of a specified performance period established by the Committee or Board and may
include, without limitation, Performance Shares or Performance Units.

 

2.32. “Performance Shares” shall have the meaning set forth in Subsection 9.1 of
this Plan.

 

2.33. “Performance Units” shall have the meaning set forth in Subsection 9.1 of
this Plan.

 

2.34. “Permitted Modification” shall be deemed to be any modification of an
Award which is made in connection with a Corporate Transaction and which
provides (i) in connection with a Stock Option, that subsequent to the
consummation of the Corporate Transaction (A) the exercise price of such Stock
Option will be proportionately adjusted to reflect the exchange ratio applicable
to the particular Corporate Transaction and/or (B) the nature and amount of
consideration to be received upon exercise of the Stock

 

- 5 -



--------------------------------------------------------------------------------

Option will be the same (on a per share basis) as was received by Persons who
were holders of shares of Common Stock immediately prior to the consummation of
the Corporate Transaction, (ii) in connection with a Stock Appreciation Right,
that subsequent to the consummation of the Corporate Transaction (A) the base
price of such Stock Appreciation Right will be proportionately adjusted to
reflect the exchange ratio applicable to the particular Corporate Transaction
and/or (B) the benefits to be received by the holder of such Stock Appreciation
Right will be measured based upon the nature and amount of consideration
received (on a per share basis) by Persons who were holders of shares of Common
Stock immediately prior to the consummation of the Corporate Transaction, and
(iii) in connection with a Dividend Equivalent Right, that subsequent to the
consummation of the Corporate Transaction the benefits to be received by the
holder of such Dividend Equivalent Right will be measured based upon the nature
and amount of consideration received (on a per share basis) by Persons who were
holders of shares of Common Stock immediately prior to the consummation of the
Corporate Transaction.

 

2.35. “Person” shall mean an individual, partnership, limited liability company,
corporation, joint stock company, trust, estate, joint venture, association or
unincorporated organization or any other form of business organization.

 

2.36. “Plan” shall mean this Hornbeck Offshore Services, Inc. Incentive
Compensation Plan as it may be amended from time to time.

 

2.37. “Reload Option” shall mean a Stock Option as defined in Subsection 6.6(b)
of this Plan.

 

2.38. “Reorganization” shall mean any stock split, stock dividend, reverse stock
split, combination of Shares or any other similar increase or decrease in the
number of Shares issued and outstanding.

 

2.39. “Restricted Stock” shall mean any Shares granted pursuant to this Plan
that are subject to restrictions or substantial risk of forfeiture.

 

2.40. “Retirement” shall mean termination of employment of an employee of the
Company or any Subsidiary, other than discharge for Cause, after age 65 or on or
before age 65 if pursuant to the terms of any retirement plan maintained by the
Company or any Subsidiary in which such employee participates.

 

2.41. “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time (or any successor to such legislation).

 

2.42. “Share Retention Method” shall have the meaning set forth in Subsection
6.6(c) of this Plan.

 

- 6 -



--------------------------------------------------------------------------------

2.43. “Shares” shall mean shares of the Common Stock and any shares of capital
stock or other securities hereafter issued or issuable upon, in respect of or in
substitution or exchange for shares of Common Stock.

 

2.44. “Stock Appreciation Right” shall mean the right of the holder thereof to
receive property or Shares with a Fair Market Value equal to or cash in an
amount equal to the excess of the Fair Market Value of the aggregate number of
Shares subject to such Stock Appreciation Right on the date of exercise over the
Fair Market Value of the aggregate number of Shares subject to such Stock
Appreciation Right on the date of the grant of such Stock Appreciation Right (or
such other value as may be specified in the agreement granting such Stock
Appreciation Right). A Stock Appreciation Right may be a Tandem Stock
Appreciation Right, Non-Tandem Stock Appreciation Right or Limited Stock
Appreciation Right.

 

2.45. “Stock Option” shall mean any Incentive Stock Option or Non-Qualified
Stock Option.

 

2.46. “Subsidiary” shall mean a subsidiary corporation of the Company, as
defined in Section 424(f) of the Code.

 

2.47. “Tandem Stock Appreciation Right” shall mean a Stock Appreciation Right
granted in connection with an Award which is a Stock Option.

 

2.48. “Transactional Consideration” shall have the meaning set forth in
Subsection 13(b) of this Plan.

 

SECTION 3. ADMINISTRATION OF THIS PLAN

 

3.1. Committee. This Plan shall be administered and interpreted by the
Committee.

 

3.2. Awards.

 

(a) Subject to the provisions of this Plan and directions from the Board, the
Committee is authorized to:

 

(i) determine the Persons to whom Awards are to be granted;

 

(ii) determine the types and combinations of Awards to be granted; the number of
Shares to be covered by an Award; the exercise price of an Award; the time or
times when an Award shall be granted and may be exercised; the terms,
performance criteria or other conditions, vesting periods or any restrictions
for an Award; any restrictions on Shares acquired pursuant to the exercise of an
Award; and any other terms and conditions of an Award;

 

- 7 -



--------------------------------------------------------------------------------

(iii) interpret the provisions of this Plan;

 

(iv) prescribe, amend and rescind rules and regulations relating to this Plan;

 

(v) determine whether, to what extent and under what circumstances to provide
loans from the Company to Participants to exercise Awards granted pursuant to
this Plan, and the terms and conditions of such loans;

 

(vi) rely upon employees of the Company for such clerical and recordkeeping
duties as may be necessary in connection with the administration of this Plan;

 

(vii) accelerate or defer (with the consent of the Participant) the vesting of
any rights pursuant to an Award;

 

(viii) delegate to the Chief Executive Officer and to other senior officers of
the Company its duties under this Plan pursuant to such conditions or
limitations as the Committee may establish, except that the Committee may not
delegate to any person the authority to grant Awards to, or take other action
with respect to, Persons who are subject to Section 16 of the Exchange Act; and

 

(ix) make all other determinations and take all other actions necessary or
advisable for the administration of this Plan.

 

(b) Without limiting the Board’s right to amend this Plan pursuant to Section
14, the Board may take all actions authorized by Subsection 3.2(a) of this Plan,
including, without limitation, granting such Awards pursuant to this Plan as the
Board may deem necessary or appropriate.

 

3.3. Procedures.

 

(a) Proceedings by the Board with respect to this Plan will be conducted in
accordance with the articles of incorporation and bylaws of the Company.

 

(b) A majority of the Committee members shall constitute a quorum for action by
the Committee. All determinations of the Committee shall be made by not less
than a majority of its members.

 

(c) All questions of interpretation and application of this Plan or pertaining
to any question of fact or Award granted hereunder will be decided by the
Committee or the Board, whose decision will be final, conclusive and binding
upon the Company and each other affected party.

 

- 8 -



--------------------------------------------------------------------------------

SECTION 4. SHARES SUBJECT TO PLAN

 

4.1. Limitations. The maximum number of Shares that may be issued with respect
to Awards granted pursuant to this Plan shall not exceed 3,500,000 (subject to
adjustment as provided in this Plan) unless increased or decreased by reason of
changes in the capitalization of the Company as hereinafter provided or by
amendment of this Plan. The Shares issued pursuant to this Plan may be
authorized but unissued Shares, or may be issued Shares which have been
reacquired by the Company.

 

4.2. Changes. To the extent that any Award granted pursuant to this Plan shall
be forfeited, shall expire or shall be cancelled, in whole or in part, then the
number of Shares covered by the Award so forfeited, expired or cancelled may
again be awarded pursuant to the provisions of this Plan. In the event that
Shares are delivered to the Company in full or partial payment of the exercise
price for the exercise of a Stock Option, the number of Shares available for
future Awards granted pursuant to this Plan shall be reduced only by the net
number of Shares issued upon the exercise of the Stock Option. Awards that may
be satisfied either by the issuance of Shares or by cash or other consideration
shall, until the form of consideration to be paid is finally determined, be
counted against the maximum number of Shares that may be issued pursuant to this
Plan. If the Award is ultimately satisfied by the payment of consideration other
than Shares, as, for example, a Stock Option granted in tandem with a Stock
Appreciation Right that is settled by a cash payment, such Shares may again be
made the subject of an Award granted pursuant to this Plan. Awards will not
reduce the number of Shares that may be issued pursuant to this Plan if the
settlement of the Award will not require the issuance of Shares, as, for
example, a Stock Appreciation Right that can be satisfied only by the payment of
cash.

 

SECTION 5. ELIGIBILITY

 

Eligibility for participation in this Plan shall be confined to those
individuals who are employed by the Company or a Subsidiary and such Consultants
and non-employee Directors as may be designated by the Committee or the Board.
In making any determination as to Persons to whom Awards shall be granted, the
type of Award and/or the number of Shares to be covered by the Award, the
Committee or the Board shall consider the position and responsibilities of the
Person, the importance of the Person to the Company, the duties of the Person,
the past, present and potential contributions of the Person to the growth and
success of the Company and such other factors as the Committee or the Board may
deem relevant in connection with accomplishing the purposes of this Plan.

 

SECTION 6. STOCK OPTIONS

 

6.1. Grants. The Committee or the Board may grant Stock Options alone or in
addition to other Awards granted pursuant to this Plan to any eligible Person.
Each Person so selected shall be offered a Stock Option to purchase the number
of Shares

 

- 9 -



--------------------------------------------------------------------------------

determined by the Committee or the Board. The Committee or the Board shall
specify whether such Stock Option is an Incentive Stock Option or Non-Qualified
Stock Option and any other terms or conditions relating to such Award; provided,
however only employees of the Company or a Subsidiary may be granted Incentive
Stock Options. To the extent that any Stock Option designated as an Incentive
Stock Option does not qualify as an Incentive Stock Option (whether because of
its provisions, the failure of the shareholders of the Company to authorize the
issuance of Incentive Stock Options, the time or manner of its exercise or
otherwise), such Stock Option or the portion thereof which does not qualify
shall be deemed to constitute a Non-Qualified Stock Option. Each Person to be
granted a Stock Option shall enter into a written agreement with the Company, in
such form as the Committee or the Board may prescribe, setting forth the terms
and conditions (including, without limitation, the exercise price and vesting
schedule) of the Stock Option. At any time and from time to time, the Optionee
and the Committee or the Board may agree to modify an option agreement in such
respects as they may deem appropriate, including, without limitation, the
conversion of an Incentive Stock Option into a Non-Qualified Stock Option. The
Committee or the Board may require that an Optionee meet certain conditions
before the Stock Option or a portion thereof may vest or be exercised, as, for
example, that the Optionee remain in the employ of the Company or a Subsidiary
for a stated period or periods of time.

 

6.2. Incentive Stock Options Limitations.

 

(a) In no event shall any individual be granted Incentive Stock Options to the
extent that the Shares covered by any Incentive Stock Options (and any incentive
stock options granted pursuant to any other plans of the Company or its
Subsidiaries) that may be exercised for the first time by such individual in any
calendar year have an aggregate Fair Market Value in excess of $100,000. For
this purpose, the Fair Market Value of the Shares shall be determined as of the
date(s) on which the Incentive Stock Options are granted. It is intended that
the limitation on Incentive Stock Options provided in this Subsection 6.2(a) be
the maximum limitation on Stock Options which may be considered Incentive Stock
Options pursuant to the Code.

 

(b) The option exercise price of an Incentive Stock Option shall not be less
than one hundred percent (100%) of the Fair Market Value of the Shares subject
to such Incentive Stock Option on the date of the grant of such Incentive Stock
Option.

 

(c) Notwithstanding anything herein to the contrary, in no event shall any
employee owning more than ten percent (10%) of the total combined voting power
of the Company or any Subsidiary be granted an Incentive Stock Option unless the
option exercise price of such Incentive Stock Option shall be at least one
hundred ten percent (110%) of the Fair Market Value of the Shares subject to
such Incentive Stock Option on the date of the grant of such Incentive Stock
Option.

 

(d) In no event shall any individual be granted an Incentive Stock Option after
the expiration of ten (10) years from the date this Plan is adopted or is
approved by the

 

- 10 -



--------------------------------------------------------------------------------

shareholders of the Company (if shareholder approval is required by Section 422
of the Code).

 

(e) To the extent shareholder approval of this Plan is required by Section 422
of the Code, no individual shall be granted an Incentive Stock Option unless
this Plan is approved by the shareholders of the Company within twelve (12)
months before or after the date this Plan is initially adopted. In the event
this Plan is amended to increase the number of Shares subject to issuance upon
the exercise of Incentive Stock Options or to change the class of employees
eligible to receive Incentive Stock Options, no individual shall be granted an
Incentive Stock Option unless such amendment is approved by the shareholders of
the Company within twelve (12) months before or after such amendment.

 

(f) No Incentive Stock Option shall be granted to any employee owning more than
ten percent (10%) of the total combined voting power of the Company or any
Subsidiary unless the term of such Incentive Stock Option is equal to or less
than five (5) years measured from the date on which such Incentive Stock Option
is granted.

 

6.3. Option Term. The term of a Stock Option shall be for such period of time
from the date of its grant as may be determined by the Committee or the Board;
provided, however, that no Incentive Stock Option shall be exercisable later
than ten (10) years from the date of its grant.

 

6.4. Time of Exercise. No Stock Option may be exercised unless it is exercised
prior to the expiration of its stated term and, in connection with options
granted to employees of the Company or its Subsidiaries, at the time of such
exercise, the Optionee is, and has been continuously since the date of grant of
such Stock Option, employed by the Company or a Subsidiary, except that:

 

(a) A Stock Option may, to the extent vested as of the date the Optionee ceases
to be an employee of the Company or a Subsidiary, be exercised during the three
month period immediately following the date the Optionee ceases (for any reason
other than death, Disability or termination for Cause) to be an employee of the
Company or a Subsidiary (or within such other period as may be specified in the
applicable option agreement), provided that, if the Stock Option has been
designated as an Incentive Stock Option and the option agreement provides for a
longer exercise period, the exercise of such Stock Option after such three-month
period shall be treated as the exercise of a Non-Qualified Stock Option;

 

(b) If the Optionee dies while in the employ of the Company or a Subsidiary, or
within three months after the Optionee ceases (for a reason other than
termination for Cause) to be such an employee (or within such other period as
may be specified in the applicable option agreement), a Stock Option may, to the
extent vested as of the date of the Optionee’s death, be exercised by the
Optionee’s Designated Beneficiary during the one year period immediately
following the date of the Optionee’s death (or within such other period as may
be specified in the applicable option agreement);

 

- 11 -



--------------------------------------------------------------------------------

(c) If the Optionee ceases to be an employee of the Company or a Subsidiary by
reason of the Optionee’s Disability, a Stock Option, to the extent vested as of
the date the Optionee ceases to be an employee of the Company or a Subsidiary,
may be exercised by the Optionee or the Optionee’s legal guardian during the one
year period immediately following such date (or within such other period as may
be specified in the applicable option agreement); provided that, if the Stock
Option has been designated as an Incentive Stock Option and the option agreement
provides for a longer exercise period, the exercise of such Stock Option after
such one-year period shall be treated as the exercise of a Non-Qualified Stock
Option; and

 

(d) If the Optionee’s employment is terminated for Cause, all Stock Options held
by such Optionee shall simultaneously terminate and will no longer be
exercisable.

 

Nothing contained in this Subsection 6.4 will be deemed to extend the term of a
Stock Option or to revive any Stock Option which has previously lapsed or been
cancelled, terminated or surrendered. Stock Options granted under this Plan to
Consultants or non-employee Directors will contain such terms and conditions
with respect to the death or disability of a Consultant or non-employee Director
or termination of a Consultant’s or non-employee Director’s relationship with
the Company as the Committee or the Board deems necessary or appropriate. Such
terms and conditions will be set forth in the option agreements evidencing the
grant of such Stock Options.

 

6.5. Vesting of Stock Options.

 

(a) Each Stock Option granted pursuant to this Plan may only be exercised to the
extent that the Optionee is vested in such Stock Option. Each Stock Option shall
vest separately in accordance with the option vesting schedule determined by the
Committee or the Board, which will be incorporated in the option agreement
entered into between the Company and such Optionee. The option vesting schedule
may be accelerated if, in the discretion of the Committee or the Board, the
acceleration of the option vesting schedule would be in the best interests the
Company.

 

(b) In the event of the dissolution or liquidation of the Company, each Stock
Option granted pursuant to this Plan shall terminate as of a date to be fixed by
the Committee or Board; provided, however, that not less than thirty (30) days’
written notice of the date so fixed shall be given to each Optionee. During such
period all Stock Options which have not previously been terminated, exercised or
surrendered will (subject to the provisions of Subsections 6.3 and 6.4) fully
vest and become exercisable, notwithstanding the vesting schedule set forth in
the option agreement evidencing the grant of such Stock Option. Upon the date
fixed by the Committee or the Board, any unexercised Stock Options shall
terminate and be of no further effect.

 

(c) Upon the occurrence of a Change in Control, all Stock Options and any
associated Stock Appreciation Rights shall become fully vested and immediately
exercisable.

 

- 12 -



--------------------------------------------------------------------------------

6.6. Manner of Exercise of Stock Options.

 

(a) Except as otherwise provided in this Plan, Stock Options may be exercised as
to Shares only in amounts and at intervals of time specified in the written
option agreement between the Company and the Optionee. Each exercise of a Stock
Option, or any part thereof, shall be evidenced by a written notice delivered by
the Optionee to the Company. The purchase price of the Shares as to which a
Stock Option shall be exercised shall be paid in full at the time of exercise,
and may be paid to the Company either:

 

(i) in cash (including check, bank draft or money order); or

 

(ii) by other consideration acceptable to the Committee in its sole discretion.

 

(b) If an Optionee delivers Shares (including Shares of Restricted Stock)
already owned by the Optionee in full or partial payment of the exercise price
for any Stock Option, or if the Optionee elects to have the Company retain that
number of Shares out of the Shares being acquired through the exercise of the
Stock Option having a Fair Market Value equal to the exercise price of the Stock
Option being exercised, the Committee or the Board may, in its sole discretion,
authorize the grant of a new Stock Option (a “Reload Option”) for that number of
Shares equal to the number of already owned Shares surrendered (including Shares
of Restricted Stock) or newly acquired Shares being retained by the Company in
payment of the option exercise price of the underlying Stock Option being
exercised. The grant of a Reload Option will become effective upon the exercise
of the underlying Stock Option. The option exercise price of the Reload Option
shall be the Fair Market Value of a Share on the effective date of the grant of
the Reload Option. Each Reload Option shall be exercisable no later than the
time when the underlying stock option being exercised could be last exercised.
The Committee or the Board may also specify additional terms, conditions and
restrictions for the Reload Option and the Shares to be acquired upon the
exercise thereof.

 

(c) The amount, as determined by the Committee or the Board, of any federal,
state or local tax required to be withheld by the Company due to the exercise of
a Stock Option shall, subject to the authorization of the Committee or the
Board, be satisfied, at the election of the Optionee, either (a) by payment by
the Optionee to the Company of the amount of such withholding obligation in cash
or other consideration acceptable to the Committee or the Board in its sole
discretion (the “Non-Share Method”) or (b) through either the retention by the
Company of a number of Shares out of the Shares being acquired through the
exercise of the Stock Option or the delivery of already owned Shares having a
Fair Market Value equal to the amount of the withholding obligation (the “Share
Retention Method”). If an Optionee elects to use the Share Retention Method in
full or partial satisfaction of any tax liability resulting from the exercise of
a Stock Option, the Committee or the Board may authorize the grant of a Reload
Option for that number of Shares as shall equal the number of Shares used to
satisfy the tax liabilities of

 

- 13 -



--------------------------------------------------------------------------------

the Optionee arising out of the exercise of such Stock Option. Such Reload
Option will be granted at the price and on the terms set forth in Subsection 6.6
(b). The cash payment or an amount equal to the Fair Market Value of the Shares
so withheld, as the case may be, shall be remitted by the Company to the
appropriate taxing authorities.

 

(d) An Optionee shall not have any of the rights of a shareholder of the Company
with respect to the Shares subject to a Stock Option except to the extent that
such Stock Option is exercised and one or more certificates representing such
Shares shall have been delivered to the Optionee.

 

SECTION 7. STOCK APPRECIATION RIGHTS

 

7.1. Grants. The Committee or the Board may grant to any eligible Consultant,
non-employee Director or employee of the Company or a Subsidiary either
Non-Tandem Stock Appreciation Rights or Tandem Stock Appreciation Rights. Stock
Appreciation Rights shall be subject to such terms and conditions as the
Committee or the Board shall impose. The grant of the Stock Appreciation Right
may provide that the holder will be paid for the value of the Stock Appreciation
Right either in cash or in Shares, or a combination thereof, at the sole
discretion of the Committee or the Board. In the event of the exercise of a
Stock Appreciation Right payable in Shares, the holder of the Stock Appreciation
Right shall receive that number of whole Shares having an aggregate Fair Market
Value on the date of exercise equal to the value obtained by multiplying (i)
either (a) in the case of a Tandem Stock Appreciation Right, the difference
between the Fair Market Value of a Share on the date of exercise over the per
share exercise price of the related Stock Option, or (b) in the case of a
Non-Tandem Stock Appreciation Right, the difference between the Fair Market
Value of a Share on the date of exercise over the Fair Market Value on the date
of the grant by (ii) the number of Shares as to which the Stock Appreciation
Right is exercised. However, notwithstanding the foregoing, the Committee or the
Board, in its sole discretion, may place a ceiling on the amount payable upon
exercise of a Stock Appreciation Right, but any such limitation shall be
specified at the time that the Stock Appreciation Right is granted.

 

7.2. Exercisability. A Tandem Stock Appreciation Right granted in connection
with an Incentive Stock Option (i) may be exercised at, and only at, the times
and to the extent the related Incentive Stock Option is exercisable, (ii) will
expire upon the termination of the related Incentive Stock Option, (iii) may not
exceed 100% of the difference between the exercise price of the related
Incentive Stock Option and the Fair Market Value of the Shares subject to the
related Incentive Stock Option at the time the Tandem Stock Appreciation Right
is exercised and (iv) may be exercised at, and only at, such times as the Fair
Market Value of the Shares subject to the related Incentive Stock Option exceeds
the exercise price of the related Incentive Stock Option. A Tandem Stock
Appreciation Right granted in connection with a Non-Qualified Stock Option will
be exercisable as provided by the Committee or the Board and will have such
other terms and conditions as the Committee or the Board may determine. A Tandem
Stock Appreciation Right may be transferred at, and only at, the times and to
the extent the related Stock Option is transferable. If a Tandem Stock
Appreciation Right is granted,

 

- 14 -



--------------------------------------------------------------------------------

there shall be surrendered and cancelled from the related Stock Option at the
time of exercise of the Tandem Stock Appreciation Right, in lieu of exercise
pursuant to the related Stock Option, that number of Shares as shall equal the
number of Shares as to which the Tandem Stock Appreciation Right shall have been
exercised.

 

7.3. Certain Limitations on Non-Tandem Stock Appreciation Rights. A Non-Tandem
Stock Appreciation Right will be exercisable as provided by the Committee or the
Board and will have such other terms and conditions as the Committee or the
Board may determine. A Non-Tandem Stock Appreciation Right is subject to
acceleration of vesting or immediate termination in certain circumstances in the
same manner as Stock Options pursuant to Subsections 6.4 and 6.5 of this Plan.

 

7.4. Limited Stock Appreciation Rights. The Committee and the Board may grant
“Limited Stock Appreciation Rights,” either as Tandem Stock Appreciation Rights
or Non-Tandem Stock Appreciation Rights. Limited Stock Appreciation Rights will
become exercisable only upon the occurrence of a Change in Control or such other
event as the Committee or the Board may designate at the time of grant or
thereafter.

 

SECTION 8. RESTRICTED STOCK

 

8.1. Grants. The Committee or the Board may grant Awards of Restricted Stock to
any Consultant, non-employee Director or employee of the Company or a Subsidiary
for such minimum consideration, if any, as may be required by applicable law or
such greater consideration as may be determined by the Committee or the Board,
in its sole discretion. The terms and conditions of the Restricted Stock shall
be specified by the grant agreement. The Committee or the Board, in its sole
discretion, may specify any particular rights which the Participant to whom a
grant of Restricted Stock is made shall have in the Restricted Stock during the
restriction period and the restrictions applicable to the particular Award, the
vesting schedule (which may be based on service, performance or other factors)
and rights to acceleration of vesting (including, without limitation, whether
non-vested Shares are forfeited or vested upon termination of employment).
Further, the Committee or the Board may grant performance-based Awards
consisting of Restricted Stock by conditioning the grant, or vesting or such
other factors, such as the release, expiration or lapse of restrictions upon any
such Award (including the acceleration of any such conditions or terms) of such
Restricted Stock upon the attainment of specified performance goals or such
other factors as the Committee or the Board may determine. The Committee or the
Board shall also determine when the restrictions shall lapse or expire and the
conditions, if any, pursuant to which the Restricted Stock will be forfeited or
sold back to the Company. Each Award of Restricted Stock may have different
restrictions and conditions. Unless otherwise set forth in the grant agreement,
Restricted Stock may not be sold, pledged, encumbered or otherwise disposed of
by the recipient until the restrictions specified in the Award expire. Awards of
Restricted Stock are subject to acceleration of vesting, termination of
restrictions and termination in the same manner as Stock Options pursuant to
Subsections 6.4 and 6.5 of this Plan.

 

- 15 -



--------------------------------------------------------------------------------

8.2. Awards and Certificates. Any Restricted Stock issued hereunder may be
evidenced in such manner as the Committee or the Board, in its sole discretion,
shall deem appropriate including, without limitation, book-entry registration or
issuance of a stock certificate or certificates. In the event any stock
certificate is issued in respect of Shares of Restricted Stock, such certificate
shall bear an appropriate legend with respect to the restrictions applicable to
such Award. The Company may retain, at its option, the physical custody of any
stock certificate representing any awards of Restricted Stock during the
restriction period or require that the certificates evidencing Restricted Stock
be placed in escrow or trust, along with a stock power endorsed in blank, until
all restrictions are removed or expire.

 

SECTION 9. PERFORMANCE AWARDS

 

9.1. Grants. A Performance Award may consist of either or both, as the Committee
or the Board may determine, of (i) the right to receive Shares or Restricted
Stock, or any combination thereof as the Committee or the Board may determine
(“Performance Shares”), or (ii) the right to receive a fixed dollar amount
payable in Shares, Restricted Stock, cash or any combination thereof, as the
Committee or the Board may determine (“Performance Units”). The Committee or the
Board may grant Performance Awards to any eligible Consultant, non-employee
Director or employee of the Company or a Subsidiary, for such minimum
consideration, if any, as may be required by applicable law or such greater
consideration as may be determined by the Committee or the Board, in its sole
discretion. The terms and conditions of Performance Awards shall be specified at
the time of the grant and may include provisions establishing the performance
period, the performance criteria to be achieved during a performance period, the
criteria used to determine vesting (including the acceleration thereof), whether
Performance Awards are forfeited or vest upon termination of employment during a
performance period and the maximum or minimum settlement values. Each
Performance Award shall have its own terms and conditions, which shall be
determined in the sole discretion of the Committee or the Board. If the
Committee or the Board determines, in its sole discretion, that the established
performance measures or objectives are no longer suitable because of a change in
the Company’s business, operations, corporate structure or for other reasons
that the Committee or the Board deems satisfactory, the Committee or the Board
may modify the performance measures or objectives and/or the performance period.
Awards of Performance Shares and/or Performance Units are subject to
acceleration of vesting, termination of restrictions and termination in the same
manner as Stock Options pursuant to Subsections 6.4 and 6.5 of this Plan.

 

9.2. Terms and Conditions. Performance Awards may be valued by reference to the
Fair Market Value of a Share or according to any other formula or method deemed
appropriate by the Committee or the Board, in its sole discretion, including,
but not limited to, achievement of specific financial, production, sales, cost
or earnings performance objectives that the Committee or the Board believes to
be relevant or the Company’s performance or the performance of the Common Stock
measured against the performance of the market, the Company’s industry segment
or its direct competitors. Performance Awards may also be conditioned upon the
applicable Participant remaining

 

- 16 -



--------------------------------------------------------------------------------

in the employ of the Company or one of its Subsidiaries for a specified period.
Performance Awards may be paid in cash, Shares (including Restricted Stock) or
other consideration, or any combination thereof. Performance Awards may be
payable in a single payment or in installments and may be payable at a specified
date or dates or upon attaining the performance objective or objectives, all at
the sole discretion of the Committee or the Board. The extent to which any
applicable performance objective has been achieved shall be conclusively
determined by the Committee or the Board in its sole discretion.

 

SECTION 10. DIVIDEND EQUIVALENT RIGHTS

 

The Committee or the Board may grant a Dividend Equivalent Right to any eligible
Consultant, non-employee Director or employee of the Company or a Subsidiary,
either as a component of another Award or as a separate Award, and, in general,
each such Participant awarded a Dividend Equivalent Right that is outstanding on
a dividend record date for the Common Stock shall be credited with an amount
equal to the cash or stock dividends or other distributions that would have been
received had the Shares subject to the Award been issued and outstanding on the
dividend record date. The terms and conditions of the Dividend Equivalent Right
shall be specified in a dividend equivalent right agreement which evidences such
Award. Dividend Equivalent Rights may be settled in cash or Shares, or a
combination thereof, in a single payment or in installments. A Dividend
Equivalent Right granted as a component of another Award may provide that such
Dividend Equivalent Right shall be settled upon exercise, settlement or payment
for or lapse of restrictions on such other Award, and that such Dividend
Equivalent Right shall expire or be forfeited or annulled pursuant to the same
conditions as such other Award. A Dividend Equivalent Right granted as a
component of another Award may also contain terms and conditions different from
such other Award.

 

SECTION 11. OTHER AWARDS

 

The Committee or the Board may grant to any eligible Consultant, non-employee
Director or employee of the Company or a Subsidiary other forms of Awards based
upon, payable in or otherwise related to, in whole or in part, Shares, if the
Committee or the Board, in its sole discretion, determines that such other form
of Award is consistent with the purposes of this Plan. The terms and conditions
of such other form of Award shall be specified in a written agreement which sets
forth the terms and conditions of such Award, including, but not limited to, the
price, if any, and the vesting schedule, if any, of such Award. Such Awards may
be granted for such minimum consideration, if any, as may be required by
applicable law or for such other greater consideration as may be determined by
the Committee or the Board, in its sole discretion.

 

SECTION 12. COMPLIANCE WITH SECURITIES AND OTHER LAWS

 

As a condition to the issuance or transfer of any Award or any security issuable
in connection with such Award, the Company may require an opinion of counsel,
satisfactory to the Company, to the effect that (i) such issuance and/or
transfer will not be in violation of the Securities Act or any other applicable
securities laws and (ii) such

 

- 17 -



--------------------------------------------------------------------------------

issuance and/or transfer will not be in violation of the rules and regulations
of any securities exchange or automated quotation system on which the Common
Stock is listed or admitted to trading. Further, the Company may refrain from
issuing, delivering or transferring any Award or any security issuable in
connection with such Award until the Committee or the Board has determined that
such issuance, delivery or transfer will not violate such securities laws or
rules and regulations and that the recipient has tendered to the Company any
federal, state or local tax owed as a result of such issuance, delivery or
transfer, when the Company has a legal liability to satisfy such tax. The
Company shall not be liable for damages due to delay in the issuance, delivery
or transfer of any Award or any security issuable in connection with such Award
or any agreement, instrument or certificate evidencing such Award or security
for any reason whatsoever, including, but not limited to, a delay caused by the
listing requirements of any securities exchange or automated quotation system or
any registration requirements under the Securities Act, the Exchange Act, or
under any other state or federal law, rule or regulation. The Company is under
no obligation to take any action or incur any expense to register or qualify the
issuance, delivery or transfer of any Award or any security issuable in
connection with such Award under applicable securities laws or to perfect any
exemption from such registration or qualification or to list any security on any
securities exchange or automated quotation system. Furthermore, the Company will
have no liability to any person for refusing to issue, deliver or transfer any
Award or any security issuable in connection with such Award if such refusal is
based upon the foregoing provisions of this Section 12. As a condition to any
issuance, delivery or transfer of any Award or any security issuable in
connection with such Award, the Company may place legends on any agreement,
instrument or certificate evidencing such Award or security, issue stop transfer
orders with respect thereto and require such agreements or undertakings as the
Company may deem necessary or advisable to assure compliance with applicable
laws or regulations, including, if the Company or its counsel deems it
appropriate, representations from the recipient of such Award or security to the
effect that such recipient is acquiring such Award or security solely for
investment and not with a view to distribution and that no distribution of the
Award or the security will be made unless registered pursuant to applicable
federal and state securities laws, or in the opinion of counsel to the Company,
such registration is unnecessary.

 

SECTION 13. ADJUSTMENTS UPON THE OCCURRENCE OF A REORGANIZATION OR CORPORATE
TRANSACTION

 

(a) In the event of a Reorganization, the number of Shares subject to this Plan
and to each outstanding Award, and the exercise price of each Award which is
based upon Shares, shall (to the extent deemed appropriate by the Committee or
the Board) be proportionately adjusted (as determined by the Committee or the
Board in its sole discretion) to account for any increase or decrease in the
number of issued and outstanding Shares of the Company resulting from such
Reorganization.

 

(b) If a Corporate Transaction is consummated and immediately following the
consummation of such Corporate Transaction the Persons who were holders of
shares of Common Stock immediately prior to the consummation of such Corporate
Transaction do

 

- 18 -



--------------------------------------------------------------------------------

not receive any securities or other property (hereinafter collectively referred
to as “Transactional Consideration”) as a result of such Corporate Transaction
and substantially all of such Persons continue to hold the shares of Common
Stock held by them immediately prior to the consummation of such Corporate
Transaction (in substantially the same proportions relative to each other), the
Awards will remain outstanding and will (subject to the provisions of
Subsections 6.1, 6.5(c), 7.1, 7.3, 8.1 and 9.1) continue in full force and
effect in accordance with its terms (without any modification) following the
consummation of the Corporate Transaction.

 

(c) If a Corporate Transaction is consummated and immediately following the
consummation of such Corporate Transaction the Persons who were holders of
shares of Common Stock immediately prior to the consummation of such Corporate
Transaction do receive Transactional Consideration as a result of such Corporate
Transaction or substantially all of such Persons do not continue to hold the
shares of Common Stock held by them immediately prior to the consummation of
such Corporate Transaction (in substantially the same proportions relative to
each other), the terms and conditions of the Awards will be modified as follows:

 

(i) If the documentation pursuant to which a Corporate Transaction will be
consummated provides for the assumption (by the entity issuing Transactional
Consideration to the Persons who were the holders of shares of Common Stock
immediately prior to the consummation of such Corporate Transaction) of the
Awards granted pursuant to this Plan without any modification or amendment
(other than Permitted Modifications and the modifications contemplated by
Subsections 6.1, 6.5(c), 7.1, 7.3, 8.1 and 9.1 of this Plan), such Awards will
remain outstanding and will continue in full force and effect in accordance with
its terms following the consummation of such Corporate Transaction (subject to
such Permitted Modifications and the provisions of Subsections 6.1, 6.5(c), 7.1,
7.3, 8.1 and 9.1.

 

(ii) If the documentation pursuant to which a Corporate Transaction will be
consummated does not provide for the assumption by the entity issuing
Transactional Consideration to the Persons who were the holders of shares of
Common Stock immediately prior to the consummation of such Corporate Transaction
of the Awards granted pursuant to this Plan without any modification or
amendment (other than Permitted Modifications), all vesting restrictions
(performance based or otherwise) applicable to Awards which will not be so
assumed will accelerate and the holders of such Awards may (subject to the
expiration of the term of such Awards) exercise/receive the benefits of such
Awards without regard to such vesting restrictions during the ten (10) day
period immediately preceding the consummation of such Corporate Transaction. For
purposes of the immediately preceding sentence, all performance based goals will
be deemed to have been satisfied in full. The Company will provide each
Participant holding Awards which will not be so assumed with reasonable notice
of the termination of such vesting restrictions and the impending termination of
such Awards. Upon the consummation of such a Corporate Transaction, all

 

- 19 -



--------------------------------------------------------------------------------

unexercised Awards which are not to be so assumed will automatically terminate
and cease to be outstanding.

 

(d) Upon the implementation of a reverse stock split in connection with the
initial public offering of the Company’s common stock, the maximum number of
shares that may be issued with respect to awards granted or to be granted
pursuant to the Plan shall remain at 3,500,000 following such reverse stock
split, notwithstanding adjustments following such implementation to the number
of shares of the Company then outstanding or subject to issuance upon exercise
of outstanding options.

 

Nothing contained in this Section 13 will be deemed to extend the term of an
Award or to revive any Award which has previously lapsed or been cancelled,
terminated or surrendered.

 

SECTION 14. AMENDMENT OR TERMINATION OF THIS PLAN

 

14.1. Amendment of This Plan. Notwithstanding anything contained in this Plan to
the contrary, all provisions of this Plan (including, without limitation, the
maximum number of Shares that may be issued with respect to Awards to be granted
pursuant to this Plan) may at any time or from time to time be modified or
amended by the Board; provided, however, that no Award at any time outstanding
pursuant to this Plan may be modified, impaired or cancelled adversely to the
holder of the Award without the consent of such holder.

 

14.2. Termination of This Plan. The Board may suspend or terminate this Plan at
any time, and such suspension or termination may be retroactive or prospective.
Termination of this Plan shall not impair or affect any Award previously granted
hereunder and the rights of the holder of the Award shall remain in effect until
the Award has been exercised in its entirety or has expired or otherwise has
been terminated by the terms of such Award.

 

SECTION 15. AMENDMENTS AND ADJUSTMENTS TO AWARDS

 

The Committee or the Board may amend, modify or terminate any outstanding Award
with the Participant’s consent at any time prior to payment or exercise in any
manner not inconsistent with the terms of this Plan, including, without
limitation, (i) to change the date or dates as of which and/or the terms and
conditions pursuant to which (A) a Stock Option becomes exercisable or (B) a
Performance Award is deemed earned, (ii) to amend the terms of any outstanding
Award to provide an exercise price per share which is higher or lower than the
then current exercise price per share of such outstanding Award or (iii) to
cancel an Award and grant a new Award in substitution therefor under such
different terms and conditions as the Committee or the Board determines in its
sole discretion to be appropriate including, but not limited to, having an
exercise price per share which may be higher or lower than the exercise price
per share of the cancelled Award. The Committee or the Board may also make
adjustments in the terms and conditions of, and the criteria included in
agreements evidencing Awards in

 

- 20 -



--------------------------------------------------------------------------------

recognition of unusual or nonrecurring events (including, without limitation,
the events described in Section 13 hereof) affecting the Company, or the
financial statements of the Company or any Affiliate, or of changes in
applicable laws, regulations or accounting principles, whenever the Committee or
the Board determines that such adjustments are appropriate to prevent reduction
or enlargement of the benefits or potential benefits intended to be made
available pursuant to this Plan. Any provision of this Plan or any agreement
regarding an Award to the contrary notwithstanding, the Committee or the Board
may cause any Award granted to be cancelled in consideration of a cash payment
or alternative Award made to the holder of such cancelled Award equal in value
to the Fair Market Value of such cancelled Award. The determinations of value
pursuant to this Section 15 shall be made by the Committee or the Board in its
sole discretion.

 

SECTION 16. GENERAL PROVISIONS

 

16.1. No Limit on Other Compensation Arrangements. Nothing contained in this
Plan shall prevent the Company from adopting or continuing in effect other
compensation arrangements, and such arrangements may be either generally
applicable or applicable only in specific cases.

 

16.2. No Right to Employment or Continuation of Relationship. Nothing in this
Plan or in any Award, nor the grant of any Award, shall confer upon or be
construed as giving any Participant any right to remain in the employ of the
Company or a Subsidiary or to continue as a Consultant or non-employee Director.
Further, the Company or a Subsidiary may at any time dismiss a Participant from
employment or terminate the relationship of any Consultant or non-employee
Director with the Company or any Subsidiary, free from any liability or any
claim pursuant to this Plan, unless otherwise expressly provided in this Plan or
in any agreement evidencing an Award made under this Plan. No Consultant,
non-employee Director or employee of the Company or any Subsidiary shall have
any claim to be granted any Award, and there is no obligation for uniformity of
treatment of any Consultant, non-employee Director or employee of the Company or
any Subsidiary or of any Participants.

 

16.3. GOVERNING LAW. THE VALIDITY, CONSTRUCTION AND EFFECT OF THIS PLAN AND ANY
RULES AND REGULATIONS RELATING TO THIS PLAN SHALL BE DETERMINED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

16.4. Severability. If any provision of this Plan or any Award is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or as to
any individual or Award, or would disqualify this Plan or any Award under any
law deemed applicable by the Committee or the Board, such provision shall be
construed or deemed amended to conform to applicable law, or if it cannot be
construed or deemed amended without, in the sole determination of the Committee
or the Board, materially altering the intent of this Plan or the Award, such
provision shall be stricken as to such jurisdiction, individual

 

- 21 -



--------------------------------------------------------------------------------

or Award and the remainder of this Plan and any such Award shall remain in full
force and effect.

 

16.5. No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award, and the Committee or the Board shall
determine, in its sole discretion, whether cash, other securities or other
property shall be paid or transferred in lieu of any fractional Shares or
whether such fractional Shares or any rights thereto shall be cancelled,
terminated or otherwise eliminated.

 

16.6. Headings. Headings are given to the Sections and Subsections of this Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
this Plan or any provision thereof.

 

16.7. Effective Date. The provisions of this Plan that relate to the grant of
Incentive Stock Options shall be effective as of the date of the approval of
this Plan by the shareholders of the Company. All other provisions of this Plan
shall be effective as of the Effective Date.

 

16.8. Transferability of Awards. Awards shall not be transferable otherwise than
by will or the laws of descent and distribution without the written consent of
the Committee or the Board (which may be granted or withheld at the sole
discretion of the Committee or the Board). Awards may be exercised, during the
lifetime of the holder, only by the holder (or the holder’s legal guardian in
the event of the holder’s Disability or incompetence). Any attempted assignment,
transfer, pledge, hypothecation or other disposition of an Award contrary to the
provisions hereof, or the levy of any execution, attachment or similar process
upon an Award shall be null and void and without effect.

 

16.9. Rights of Participants. Except as hereinbefore expressly provided in this
Plan, any Person to whom an Award is granted shall have no rights by reason of
any subdivision or consolidation of stock of any class or the payment of any
stock dividend or any other increase or decrease in the number of shares of
stock of any class or by reason of any dissolution, liquidation, reorganization,
merger or consolidation or spinoff of assets or stock of another corporation,
and any issue by the Company of shares of stock of any class or securities
convertible into shares of stock of any class shall not affect, and no
adjustment by reason thereof shall be made with respect to, the number or
exercise price of Shares subject to an Award.

 

16.10. No Limitation Upon the Rights of the Company. The grant of an Award
pursuant to this Plan shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, or changes of its capital or
business structure; to merge, convert or consolidate; to dissolve or liquidate;
or sell or transfer all or any part of its business or assets.

 

- 22 -



--------------------------------------------------------------------------------

16.11. Date of Grant of an Award. Except as noted in this Section 16.11, the
granting of an Award shall take place only upon the execution and delivery by
the Company and the Participant of a written agreement and neither any other
action taken by the Committee or the Board nor anything contained in this Plan
or in any resolution adopted or to be adopted by the Committee, the Board or the
shareholders of the Company shall constitute the granting of an Award pursuant
to this Plan. Solely, for purposes of determining the Fair Market Value of the
Shares subject to an Award, such Award will be deemed to have been granted as of
the date specified by the Committee or the Board notwithstanding any delay which
may elapse in executing and delivering the applicable agreement.

 

SECTION 17. NAMED EXECUTIVE OFFICERS

 

17.1. Applicability of Section 17. The provisions of this Section 17 shall apply
only to those executive officers (i) whose compensation is required to be
reported in the Company’s proxy statement pursuant to Item 402(a)(3)(i) and (ii)
(or any successor thereto) of Regulation S-K (or any successor thereto) under
the general rules and regulations under the Exchange Act and (ii) whose total
compensation, including estimated Awards, is determined by the Committee or the
Board to possibly be subject to the limitations on deductions imposed by Section
162(m) of the Code (“Named Executive Officers”). In the event of any
inconsistencies between this Section 17 and the other Plan provisions as they
pertain to Named Executive Officers, the provisions of this Section 17 shall
control.

 

17.2. Establishment of Performance Goals. Awards for Named Executive Officers,
other than Stock Options and Stock Appreciation Rights, shall be based on the
attainment of certain performance goals. No later than the earlier of (i) ninety
(90) days after the commencement of the applicable fiscal year of the Company or
one of its Subsidiaries or such other award period as may be established by the
Committee or the Board (“Award Period”) and (ii) the completion of twenty-five
percent (25%) of such Award Period, the Committee or the Board shall establish,
in writing, the performance goals applicable to each such Award for Named
Executive Officers. At the time the performance goals are established, their
outcome must be substantially uncertain. In addition, the performance goal must
state, in terms of an objective formula or standard, the method for computing
the amount of compensation payable to the Named Executive Officer if the goal is
obtained. Such formula or standard shall be sufficiently objective so that a
third party with knowledge of the relevant performance results could calculate
the amount to be paid to the subject Named Executive Officer. The material terms
of the performance goals for Named Executive Officers and the compensation
payable thereunder shall be submitted to the shareholders of the Company for
their review and approval if and to the extent required for such compensation to
be deductible pursuant to Section 162(m) (or any successor thereto) of the Code,
and the Treasury Regulations thereunder. Shareholder approval, if necessary,
shall be obtained for such performance goals prior to any Award being paid to
such Named Executive Officer. If shareholder approval is required and not
received with respect to such performance goals, no amount

 

- 23 -



--------------------------------------------------------------------------------

shall be paid to such Named Executive Officer for such applicable Award Period
pursuant to this Plan.

 

17.3. Components of Awards. Each Award granted to a Named Executive Officer,
other than Stock Options and Stock Appreciation Rights, shall be based on
performance goals which are sufficiently objective so that a third party having
knowledge of the relevant facts could determine whether the goal was met. Except
as provided in Subsection 17.8 herein, performance measures which may serve as
determinants of Named Executive Officers’ Awards shall be limited to the
following measures: earnings per share; return on assets; return on equity;
return on capital; net profit after taxes; net profit before taxes; operating
profits; stock price; and sales or expenses. Within ninety (90) days following
the end of each Award Period, the Committee or the Board shall certify in
writing that the performance goals, and any other material terms were satisfied.
Thereafter, Awards shall be made for each Named Executive Officer as determined
by the Committee or the Board. The Awards may not vary from the pre-established
amount based on the level of achievement.

 

17.4. No Mid-Year Change in Awards. Except as provided in Subsections 17.8 and
17.9 herein, each Named Executive Officer’s Awards shall be based exclusively on
the performance measures established by the Committee or the Board pursuant to
Subsections 17.2 and 17.3.

 

17.5. No Partial Award Period Participation. A Named Executive Officer who
becomes eligible to participate in this Plan after performance goals have been
established in an Award Period pursuant to Subsections 17.2 and 17.3 may not
participate in this Plan prior to the next succeeding Award Period, except with
respect to Awards which are Stock Options or Stock Appreciation Rights.

 

17.6. Performance Goals. Except as provided in Subsection 17.8 herein,
performance goals shall not be changed following their establishment, and Named
Executive Officers shall not receive any payout, except with respect to Awards
which are Stock Options or Stock Appreciation Rights, when the minimum
performance goals are not met or exceeded.

 

17.7. Individual Performance and Discretionary Adjustments. Except as provided
in Subsection 17.8 herein, subjective evaluations of individual performance of
Named Executive Officers shall not be reflected in their Awards, other than
Awards which are Stock Options or Stock Appreciation Rights. The payment of such
Awards shall be entirely dependent upon the attainment of the preestablished
performance goals.

 

17.8. Amendments. No amendment of this Plan with respect to any Named Executive
Officer may be made which would (i) increase the maximum amount that can be paid
to any one Participant pursuant to this Plan, (ii) change the specified
performance goal for payment of Awards, or (iii) modify the requirements as to
eligibility for participation in this Plan, unless the Company’s shareholders
have first approved such

 

- 24 -



--------------------------------------------------------------------------------

amendment in a manner which would permit the deduction under Section 162(m) (or
any successor thereto) of the Code of such payment in the fiscal year it is
paid. The Committee or the Board shall amend this Section 17 and such other
provisions as it deems appropriate, to cause amounts payable to Named Executive
Officers to satisfy the requirements of Section 162(m) (or any successor
thereto) and the Treasury regulations promulgated thereunder.

 

17.9. Stock Options and Stock Appreciation Rights. Notwithstanding any provision
of this Plan (including the provisions of this Section 17) to the contrary, the
amount of compensation which a Named Executive Officer may receive with respect
to Stock Options and Stock Appreciation Rights which are granted hereunder is
based solely on an increase in the value of the applicable Shares after the date
of grant of such Award. Thus, no Stock Option may be granted hereunder to a
Named Executive Officer with an exercise price less than the Fair Market Value
of Shares on the date of grant. Furthermore, the maximum number of Shares (or
cash equivalent value) with respect to which Stock Options or Stock Appreciation
Rights may be granted hereunder to any Named Executive Officer during any
calendar year may not exceed 411,000 Shares, subject to adjustment as provided
in Section 13 hereunder.

 

17.10. Maximum Amount of Compensation. The maximum amount of compensation
payable as an Award (other than an Award which is a Stock Option or Stock
Appreciation Right) to any Named Executive Officer during any calendar year may
not exceed $1,000,000.

 

- 25 -